DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             T.T.W., a child
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

    Nos. 4D19-64, 4D19-68, 4D19-71, 4D19-72, 4D19-73, 4D19-74,
                       4D19-75 and 4D19-76

                        [September 26, 2019]

Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case Nos. 502015CJ000291A,
502015CJ001410A,         502015CJ001798A,           502015CJ002309A,
502016CJ000029A,     502016CJ002392A,        502017CJ001365A       and
502018CJ002219A.

  Carey Haughwout, Public Defender, and Patrick Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.